DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  			                     Status of Claims 
2.   	Claims 1-3, 7- 9 and 10 have been amended. Claims 4, 6 is canceled.  Claims 

16-18 have been newly added. Claims 1-3, 5 and 7-18 are pending in the Application.


Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-3, 5 and 7-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-3 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. Pub. No. US 2017/0214945 A1 (Hereinafter “Chang”) in view of Hintermeister Pub. No. US 2017/0149724 A1 (Hereinafter “Hintermeister”).


	Regarding Claim 1, Chang discloses a system for providing a live video distribution service (see Abstract: a system may include a video broadcasting service, implemented on a server, configured to enable a mobile computing device to broadcast a live feed media stream of an event, over a network, to a plurality of viewing devices), the system comprising one or computer processors (see paragraph [0041]: the server 160 is a social media platform server. The server 160 may also include one or more processors 177 formed in a substrate configured to execute instructions.): 
distribute a video provided by a distributor to user terminals operated by viewers (see paragraph [0066]:The broadcaster may operate the interactive streaming application 132 to enable one or more of the external devices 156 to be connected to the interactive video broadcasting service 101 such that the interactive video broadcasting service 101 can video stream from the external device(s) 156…. the interactive streaming application 132 may stream the broadcast media stream (originating from one or more of the external devices 156 or the computing device 102 itself) to the interactive video broadcasting service 101 over the network 150 to be shared with a plurality of viewing devices, in the manner as described above..); 
manage input information input by each of the user terminals during distribution of the video (see paragraph [0054]: The interactive video sharing engine 170 may be configured to receive engagements from viewers, associate an engagement with a moment of time, and provide engagement indications with the broadcast video stream to viewing computing devices, in addition, see paragraph [0058]: The interactive video sharing engine 170 may provide information about this engagement, such as the initials or username of the viewer providing the comment, as well as the content of the comment, to viewing devices.);
generate, based on the input information, a message related to the video (see paragraph [0039]: the interactive video broadcasting service 101 may queue the viewers of a particular broadcast video stream in the order of arrival time, and permit the first N viewers from the top of the queue participate in chat. The viewers allowed to participate in chat may be able to provide the full range of engagements such as comments, messages, and indications of approval.); 
Chang fails to explicitly disclose:
automatically post the message on an SNS using an account of the SNS owned by the distributor, at a time interval that changes based on an amount of the input information from the viewers. 
	In analogous art, Hintermeiste teaches:

automatically post the message on an SNS using an account of the SNS owned by the distributor, at a time interval that changes based on an amount of the input information from the viewers (see include, but is not limited to paragraph [0031]: the user can assign a parameter indicating that the social media message is to be automatically generated and communicated when the user advances to the portion 105 of the content 100 during a presentation. In another example, the user can assign a parameter indicating that the social media message is to be automatically generated and communicated at a pre-determined time, or at a time that is a predetermined duration of time prior to a time when the presentation of the content to the audience is scheduled to begin.). 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang with the teaching as taught by Hintermeiste wherein social media messages including one or more of the tagged elements can be automatically generated and communicated to social media systems for sharing with various people, thereby saves a user who is responsible for generating content and social media messages a significant amount of time, while also conserving system resources. For example, rather than storing a number of different social media messages a priori, a processing system can generate and communicate the social media messages in real time, which can result in reduced usage of storage capacity on the processing system.

 	Regarding Claim 2, Chang in view of Hintermeiste disclose the system as discussed in the rejection of claim 1. Hintermeiste further discloses wherein the one or more processors generate the message such that the pieces of input information are arranged in the message according to an input order (see include, but is not limited to paragraph [0033]).  

 	Regarding Claim 3, Chang in view of Hintermeiste disclose the system as discussed in the rejection of claim 1. Hintermeiste further discloses the one or more processors generate the message such that pieces of the input information, each being associated with a corresponding input time are included in the message  (see include, but is not limited to paragraph [0033]).

	Regarding Claim 8, Chang in view of Hintermeiste disclose the system as discussed in the rejection of claim 1. Hintermeiste further discloses the one or more processors manage, as the input information, a tag associated with the video being distributed (see paragraph [0028]).  

 	Regarding Claim 9, Chang discloses a method for providing a live video distribution service being executed by one or more computers, the method comprising (see paragraph [0009]: a computer-implemented method for video streaming within a social network may include executing a streaming application on a mobile computing device to share a broadcast media stream of an event, …see paragraph [0041]: the server 160 is a social media platform server. The server 160 may also include one or more processors 177 formed in a substrate configured to execute instructions.): 
distributing a video provided by a distributor to user terminals operated by viewers (see paragraph [0066]:The broadcaster may operate the interactive streaming application 132 to enable one or more of the external devices 156 to be connected to the interactive video broadcasting service 101 such that the interactive video broadcasting service 101 can video stream from the external device(s) 156…. the interactive streaming application 132 may stream the broadcast media stream (originating from one or more of the external devices 156 or the computing device 102 itself) to the interactive video broadcasting service 101 over the network 150 to be shared with a plurality of viewing devices, in the manner as described above..); 
managing input information input by each of the user terminals viewers during distribution of the video (see paragraph [0054]: The interactive video sharing engine 170 may be configured to receive engagements from viewers, associate an engagement with a moment of time, and provide engagement indications with the broadcast video stream to viewing computing devices, in addition, see paragraph [0058]: The interactive video sharing engine 170 may provide information about this engagement, such as the initials or username of the viewer providing the comment, as well as the content of the comment, to viewing devices.); 
generating, based on the input information, a message related to the video (see paragraph [0039]: the interactive video broadcasting service 101 may queue the viewers of a particular broadcast video stream in the order of arrival time, and permit the first N viewers from the top of the queue participate in chat. The viewers allowed to participate in chat may be able to provide the full range of engagements such as comments, messages, and indications of approval.); 
Chang fails to explicitly disclose:
automatically posting the message on an SNS, using an account of the SNS owned by the distributor, at a time interval that changes based on an amount of the input information from the viewers.
	In analogous art, Hintermeiste teaches:

automatically posting the message on an SNS, using an account of the SNS owned by the distributor, at a time interval that changes based on an amount of the input information from the viewers (see include, but is not limited to paragraph [0031]: the user can assign a parameter indicating that the social media message is to be automatically generated and communicated when the user advances to the portion 105 of the content 100 during a presentation. In another example, the user can assign a parameter indicating that the social media message is to be automatically generated and communicated at a pre-determined time, or at a time that is a predetermined duration of time prior to a time when the presentation of the content to the audience is scheduled to begin.). 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chang with the teaching as taught by Hintermeiste wherein social media messages including one or more of the tagged elements can be automatically generated and communicated to social media systems for sharing with various people, thereby saves a user who is responsible for generating content and social media messages a significant amount of time, while also conserving system resources. For example, rather than storing a number of different social media messages a priori, a processing system can generate and communicate the social media messages in real time, which can result in reduced usage of storage capacity on the processing system.

 	Regarding claim 10, the claim is directed toward embody the method of claim 9 in a “non-transitory computer-readable medium”. It would have been obvious to embody the procedures of Chang in view of Hintermeiste discussed with respect to claim 9 in a “computer readable medium” in order that the instructions could be automatically performed by a processor.

	Regarding Claim 11, Chang in view of Hintermeiste disclose the system as discussed in the rejection of claim 1. Hintermeiste further discloses wherein the account is a user account that identifies each user in an SNS service (see paragraph [0038]).  

Regarding Claim 12, Chang in view of Hintermeiste disclose the system as discussed in the rejection of claim 1. Chang further discloses wherein the video is provided based on an operation in a computer operated by the distributor (see paragraphs [0029] and [0033]).

Regarding Claim 13, Chang in view of Hintermeiste disclose the system as discussed in the rejection of claim 1. Chang further discloses wherein the input information is at least one of an item, a comment, a like, or a tag (see paragraph [0026]). 

Regarding Claim 14, the claim is being analyzed with respect to the discussion made in the rejection of claim 1.

Regarding claim 15, the claim is directed toward embody the method of claim 14 in a “non-transitory computer-readable medium”. It would have been obvious to embody the procedures of Chang in view of Hintermeiste discussed with respect to claim 14 in a “computer readable medium” in order that the instructions could be automatically performed by a processor.

Regarding Claim 16, Chang in view of Hintermeiste disclose the system as discussed in the rejection of claim 1. Hintermeiste further discloses wherein the one or more processors generate, based on the input information, a reply message in reply to the message, and the one or more processors post the reply message after the posting the message  (see paragraph [0045]).  

Regarding Claim 17, the claim is being analyzed with respect to the discussion made in the rejection of claim 16.

Regarding claim 18, the claim is directed toward embody the method of claim 17 in a “non-transitory computer-readable medium”. It would have been obvious to embody the procedures of Chang in view of Hintermeiste discussed with respect to claim 17 in a “computer readable medium” in order that the instructions could be automatically performed by a processor.


7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al. Pub. No. US 2017/0214945 A1 (Hereinafter “Chang”) in view of Hintermeister Pub. No. US 2017/0149724 A1 (Hereinafter “Hintermeister”), further in view of Centner et al. Pub. No. US 2016/0294753 A1 (Hereinafter “Centner”)

	Regarding Claim 5, Chang in view of Hintermeister disclose the system as discussed in the rejection of claim 1.
	Chang in view of Hintermeister fail to teach:
wherein the one or more processors generates the message without using any  input information input within a predetermined period of time.  
In analogous art, Centner teaches:
wherein the one or more processors generates the message without using any  input information input within a predetermined period of time. (see paragraphs [0159] and [0165]).  
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang in view of Hintermeister with the teaching as taught by Centner in order to implement a near real-time integrity based social network environment which includes user-monitored social network behavior, thereby it would be desirable to develop a system that quickly and efficiently encourages and awards members within a social network to abide by the guidelines and core values of the social network community.

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al. Pub. No. US 2017/0214945 A1 (Hereinafter “Chang”) in view of Hintermeister Pub. No. US 2017/0149724 A1 (Hereinafter “Hintermeister”),further in view of Brown et al. Patent No.: US 10,135,776 B1 (Hereinafter “Brown”).

	Regarding Claim 7, Chang in view of Hintermeister disclose the system as discussed in the rejection of claim 1.
	Chang in view of Hintermeister fail to teach:
	wherein the one or more computer processors give a reward to the distributor in response to posting the message on the SNS. 
In analogous art, Brown teaches:
wherein the one or more computer processors give a reward to the distributor in response to posting the message on the SNS (see col.3, lines 15-26).  
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang in view of Hintermeister with the teaching as taught by Brown in order to allow members to identify, and establish links or connections with other members in order to build or reflect social networks or social relations among members.

					Conclusion     
                                                                                                                                                                  9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to Alazar Tilahun whose telephone number is (571)270-

5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424